DECISION
The application of the above-named defendant for a review of the sentence of 14 years, imposed on June 26, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence imposed be reduced from 14 years to 4 years.
The reason for the above decision: A careful consideration of the history of the above named defendant, the nature of his offenses, and the surrounding circumstances is such that it is the view of the Sentence Review Division that the sentence imposed should be reduced to the term of 4 years at the State Prison and that an appropriate Amended Judgment be imposed by the Hon. Sid G. Stewart.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.